 20-23281-rdd         Doc 5      Filed 12/20/20 Entered 12/20/20 18:33:59        Main Document
                                              Pg 1 of 11



ROBINSON BROG LEINWAND GREENE
GENOVESE & GLUCK P.C.
875 Third Avenue
New York, New York 10022
Fred B. Ringel
Lori Schwartz
Proposed Attorneys for the Debtor and Debtor in
Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
                                                             Chapter 11
In re:
                                                             Case Nos.: 20-23280-rdd through
85 FLATBUSH RHO MEZZ LLC,                                               20-23282-rdd
85 FLATBUSH RHO HOTEL LLC, and
85 FLATBUSH RESIDENTIAL LLC,
                                                             (Joint Administration Requested)
                                       Debtors.
---------------------------------------------------------X

                            DEBTOR'S MOTION TO USE 85
                     FLATBUSH AVENUE 1 LLC’S CASH COLLATERAL

TO THE HONORABLE ROBERT D. DRAIN
UNITED STATES BANKRUPTCY JUDGE:

         85 Flatbush RHO Hotel LLC., debtor and debtor -in­ possession (the " Debtor"), by its

proposed attorneys Robinson Brog Leinwand Greene Genovese & Gluck P.C., hereby submits

this motion (the “Cash Collateral Motion”) for an order pursuant to § 363(c)(2)(B) and 506(c)

of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 4001(b) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), seeking the entry of an order (A)

authorizing the Debtor to use cash collateral as that term is defined in §363(a) of the

Bankruptcy Code (the “Cash Collateral”) on an interim basis in accordance with the Budget

(the “Budget”) annexed hereto as Exhibit “A”, pending a final hearing, (B) granting adequate

protection to 85 Flatbush Avenue 1 LLC (the "Lender") and (C) scheduling a final hearing




{01082580.DOCX;5 }
 20-23281-rdd        Doc 5    Filed 12/20/20 Entered 12/20/20 18:33:59            Main Document
                                           Pg 2 of 11



pursuant to Bankruptcy Rule 4001. In support of the Cash Collateral Motion, the Debtor sets

forth and alleges as follows:

                                 JURISDICTION AND VENUE

        1.       Jurisdiction over this application is vested in the United States District Court for

this District pursuant to Sections 1334 of Title 28 of the United States Code (the “Judicial

Code”).

        2.       This application has been referred to this Court for consideration pursuant to

Section 157 of the Judicial Code and the Standing Order of Reference Regarding Title 11

(S.D.N.Y. Feb 1, 2012) (Preska The, C.J.).

        3.       This is a core proceeding arising under title 11 of the United States Code. See 28

U.S.C. §§157(b)(2). statutory predicate for the relief sought herein is Bankruptcy Code Section

363 and Rule 4001 of the Bankruptcy Rules.

        4.       Venue of this motion in this district is proper pursuant to Section 1409 of the

Judicial Code.

        5.       No trustee, examiner or creditors committee has been appointed in these cases.

        6.       The Debtor is in possession of its assets and is continuing to manage its property

in accordance with sections 1107 and 1108 of the Bankruptcy Code.

                                          BACKGROUND

        7.       On December 18, 2020 (the “Petition Date”) the Debtor and certain of its

affiliates filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code.

        8.       The Debtor is a limited liability company organized under the laws of the State of

Delaware. The Debtor owns and operates the Tillary Hotel Brooklyn, a 174 room boutique hotel

located at 85 Flatbush Avenue Extension, Brooklyn, New York located at the intersection of

Tillary Street and Flatbush Extension, just off the base of the Manhattan Bridge (the "Hotel").

{01082580.DOCX;5 }                                2
 20-23281-rdd        Doc 5   Filed 12/20/20 Entered 12/20/20 18:33:59            Main Document
                                          Pg 3 of 11



The property is a 12-story mixed use property consisting of the Hotel, a 64 unit luxury

multifamily building and a parking garage (the “Property”). The Hotel operates from the first 6

floors of the Property. The Hotel is a full service upper upscale boutique hotel which also

features a business center, fitness center, meeting space, restaurant, café and bar. The Debtor is

the fee owner of the 6 floors it occupies, and 85 Flatbush RHO Residential LLC (“Residential”)

owns the other 6 floors. Hotel and Residential are co-obligors on a $70,000,000 loan from 85

Flatbush Avenue 1 LLC (the "Lender") which is secured on substantially all of the Debtors’

assets, including the Property.

        9.       Debtor and Residential acquired the Property on September 19, 2019.

        10.      The COVID-19 pandemic forced the Hotel to close for the entire month of April

2020. From May 15, 2020 until June 30, 2020, the Hotel provided homeless shelter services

pursuant to an agreement with the NYC Department of Homeless Services which provided the

Debtor with some operating income. As of July 15, 2020, the Hotel reopened for business but

with a substantially reduced occupancy rate and the closure of its fitness center, meeting room

and food service. The hotel currently continues to operate, with 22 employees on payroll,

including those essential to maintaining and securing the Hotel.

        11.      The Debtor incorporates the declaration filed, pursuant to Local Bankruptcy Rule

l007-2, for additional background related to the Debtor, its affiliates and the goals of the Debtor's

chapter 11 case.

                                   THE MORTGAGE LOAN

        12.      On September 19, 2019, Lender, through an assignment of mortgage from CMTG

JP Finance, extended to the Debtor and Residential a loan in the original principal amount of

$57,500,000 plus a new advance in the amount of $12,500,000 for a total loan amount of

$70,000,000 evidenced by a consolidated, amended and restated note and consolidated, amended

{01082580.DOCX;5 }                               3
 20-23281-rdd           Doc 5    Filed 12/20/20 Entered 12/20/20 18:33:59          Main Document
                                              Pg 4 of 11



and restated mortgage and security agreement (the “Loan Agreement”) The Loan term is for 24

months, interest only, with a maturity date of October 21, 2021. The Debtor made regular

monthly payments of interest on the Loan until February 2020. Interest arrears are $5,236,000,

exclusive of default interest. As of the Petition Date, the Debtor owes Lender not less than

$70,000,000 in the principal amount of the Loan. The Loan has been, and is currently, accruing

interest at the default rate under the Loan Agreement.

         13.     The Loan is secured by substantially all of the Debtor's assets including, amongst

other things, the Debtor's interest in the Property, fixtures, equipment and other leases, the

proceeds, rents and products of the foregoing.

                          DEBTOR’S NEED TO USE CASH COLLATERAL

         14.     By this Motion, the Debtor seeks authorization from this Court to utilize Lender’s

cash collateral in order to continue its operations during this chapter 11 case.

         15.     Currently, the Debtor has insufficient cash, absent use of Lender’s Cash Collateral

to meet their ongoing obligations necessary to maintain and operate the Hotel.

         16.     The Debtor seeks to use Lender’s cash collateral to pay for ordinary expenses

such as utilities, taxes, insurance, and maintenance for the Property.

         17.     The consequences of leaving the Debtor without access to the Cash Collateral and

the anticipated Hotel revenue income will have a materially adverse effect on the Debtor’s ability

to reorganize its financial affairs and will adversely affect the Debtor and its creditors.

         18.         A thirteen (13) week cash flow projection is annexed hereto as Exhibit "A."

         19.     Subsequent to the Petition Date, Debtor’s counsel has initiated what it hopes will

be productive discussions with Lender regarding the use of its cash collateral on a consensual

basis.

                                      ADEQUATE PROTECTION

{01082580.DOCX;5 }                                   4
 20-23281-rdd           Doc 5    Filed 12/20/20 Entered 12/20/20 18:33:59            Main Document
                                              Pg 5 of 11



        20.          At the time of acquisition of the Property, there was a substantial equity cushion.

The appraised value of the Property was in excess of $94 million and the acquisition debt was

$76 million. Since the valuation of the Debtor’s assets are subject to a later determination by the

Court, the Debtor proposes that it will use the Lender’s Cash Collateral to (a) maintain the value

of the Property though payment of the normal monthly operating expenses substantially in

accord with the Budget, (b) maintain the cash it collects over and above its expenditures in its

debtor in possession account pending further order of this Court, and (c) to the extent that the

Lender does not have a post-petition security interest in the Debtor’s post-petition assets, grant

the Lender a security interest in such assets to the extent of any diminution of Cash Collateral

(subject and subordinate to, inter alia, the fees of the United States Trustee and the professional

fees of the Debtor’s professionals). The foregoing, the Debtor believes, adequately protects the

Lender’s claim.

        21.      Based on the foregoing, the proposed adequate protection granted to the Lender is

both fair and reasonable, and sufficient to satisfy the requirements of the Bankruptcy Code.

                                         RELIEF REQUESTED

        22.          The Debtor seeks entry of an Order authorizing the Debtor’s use of Cash

Collateral in accordance with the Budget and under the terms and conditions set forth herein,

granting the Lender the adequate protection described above, and setting a final hearing pursuant

to Bankruptcy Rule 4001.

        23.      Accordingly, pursuant to §§363(c)(2) and 506(c) of the Bankruptcy Code and

Rule 4001(b) of the Bankruptcy Rules, the Debtor seeks the entry of an interim order authorizing

the Debtor to use Cash Collateral and such other and further relief as is appropriate.

                                REQUEST FOR RELIEF UNDER §506(c)




{01082580.DOCX;5 }                                   5
 20-23281-rdd        Doc 5    Filed 12/20/20 Entered 12/20/20 18:33:59           Main Document
                                           Pg 6 of 11



        24.      Absent the use of Cash Collateral to pay the operating expenses of the Hotel, the

Debtor submits that the value of the Property and the Lender’s collateral will decline. Moreover,

the inability to make timely payment of post-petition services will erode, if not eliminate, the

Debtor’s ability to reorganize. The payment of the reasonable operating expenses listed on the

Budget is therefore necessary to preserve the Debtor’s estate and fund its reorganization.

Accordingly, the Court should authorize the Debtor to expend the Lender’s Cash Collateral to

maintain Hotel operations and to preserve the Property under section 506(c) of the Bankruptcy

Code.

   THE DEBTOR REQUIRES IMMEDIATE ACCESS TO THE CASH COLLATERAL

        25.      The Court may grant interim relief in respect of a motion filed pursuant to section

363(c) or 364 of the Bankruptcy Code where, as here, interim relief is “necessary to avoid

immediate and irreparable harm to the estate pending a final hearing.” FED. R. BANKR.

P.4001(b)(2), (c)(2). In examining requests for interim relief under this rule, courts in this

jurisdiction generally apply the same business judgment standard applicable to other business

decisions. In re Ames Dept. Stores, 115 B.R. 34, 36 (Bankr. S.D.N.Y. 1990).

        26.      The Debtor and its estate will suffer immediate and irreparable harm if the interim

relief requested herein, including authorizing the Debtor’s ability to use Cash Collateral on an

interim basis pending a final hearing is not granted promptly after the filing of this Cash

Collateral Motion. The Debtor has insufficient cash to fund operations without immediate access

to their Cash Collateral. Accordingly, the Debtor has an immediate need for access to liquidity

to, among other things, continue the operation of the Hotel, maintain their relationships with their

vendors, employees and guests, and otherwise satisfy operational needs for the Hotel, all of

which is required to preserve and maintain the Debtor’s value for the benefit of all parties in

interest.

{01082580.DOCX;5 }                                6
 20-23281-rdd        Doc 5   Filed 12/20/20 Entered 12/20/20 18:33:59           Main Document
                                          Pg 7 of 11



             IF THE DEBTOR IS AUTHORIZED TO USE LENDER’S CASH
           COLLATERAL, ALL CONSTITUENTS, INCLUDING LENDER, WILL
            BENEFIT AND LENDER WILL BE ADEQUATELY PROTECTED

        27.      Section 363(c)(2) of the Bankruptcy Code provides that a debtor may not use cash

collateral unless each entity that has an interest in such cash collateral consents or the Court,

after notice and a hearing, authorizes the use of cash collateral. Although the Debtor fully intnds

to focus its immediate efforts post-petition on negotiating the consensual use of Cash Collateral,

the Debtor is filing this Cash Collateral Motion to obtain a prompt post-petition hearing to

request entry of an interim Cash Collateral order.

        28.      Since the Debtor does not currently have Lender’s express consent to use cash

collateral at this time, the Debtor seeks authorization from this Court to use Lender’s Cash

Collateral. Due to the Hotel operating on a limited basis as a result of the COVID-19 pandemic,

it currently has limited revenue. In order to adequately protect the Lender’s interest in Cash

Collateral the Debtor requests this Court’s authorization to utilize Lender’s Cash Collateral to

pay ordinary operating expenses and maintain the Hotel.

        29.      It is the Debtor's burden of proof to show adequate protection. The burden of

proof is by a preponderance of the evidence. See, §363(p) of the Bankruptcy Code. In re

Glastream Boats, Inc., 110 B.R. 611 (Bankr. M.D. Ga. 1990); Grogan v. Gamer, 498 U.S. 279

(1991). In the instant case, the Debtor will be able to demonstrate based upon the above detailed

factors that Lender will be adequately protected.

        30.      The Debtor believes that Lender is adequately protected based upon an equity

cushion. The Property was appraised at the time of the acquisition at $94,100,000 apportioned

$54,800,000 to the Hotel and $39,300,000 to Residential. Certainly the COVID-19 pandemic

has resulted in a temporary decrease in the Property value. However, the Debtor is hopeful that

the roll out of the various vaccines to fight COVID-19 will result in increased travel by the


{01082580.DOCX;5 }                               7
 20-23281-rdd        Doc 5   Filed 12/20/20 Entered 12/20/20 18:33:59             Main Document
                                          Pg 8 of 11



public and allow the Debtor to again implement dining and business center services, resulting in

a turnaround of the losses suffered by the hospitality industry generally and this Debtor

specifically. This in turn will result in an increase in Hotel occupancy rates and an eventual

return of full equity in the Property based upon the acquisition value.      Numerous courts have

held the existence of an equity cushion, in and of itself, constitutes adequate protection for an

over-secured creditor. See, In re Mellor, 734 F.2d. 1396 (9th Cir. 1984); ln re Shapiro, 109 B.R.

127 (Bankr. E.D. PA. 1990) (30% equity cushion was sufficient to adequately protect secured

creditors).

        31.      The Debtor believes even in light of the temporary possible impairment of value

resulting from the COVID-19 pandemic, that this is an equity cushion sufficient to adequately

protect the Lender and that the end of the pandemic signals the ability of the Debtor to return to

the profitability it enjoyed from the acquisition date until the pandemic.

                              REQUEST FOR FINAL HEARING

        32.      Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtor requests that

the Court set a date that is no later than 14 days after entry of the interim order as a final hearing

for consideration of entry of the Final Order.

        33.      The Debtor requests that it be authorized to serve a copy of the signed interim

order, which fixes the time and date for the filing of objections, if any, by first class mail upon

the Notice Parties listed below. The Debtor further requests that the Court consider such notice of

the Final Hearing to be sufficient notice under Bankruptcy Rule 4001(c)(2).

                                             NOTICE

        34.      Notice of this Motion has been provided to (i) the Office of the United States

Trustee; (ii) counsel for the Lender (iii) the holders of the twenty (20) largest unsecured claims

against the Debtor; and (iv) all parties who have filed appearances in this case and requests for

{01082580.DOCX;5 }                                8
 20-23281-rdd        Doc 5   Filed 12/20/20 Entered 12/20/20 18:33:59           Main Document
                                          Pg 9 of 11



notices. The Debtor submits that, in view of the facts and circumstances, such notice is sufficient

and no other or further notice need be provided.

        35.      No previous request for the relief sought herein has been made by the Debtor to

this or any other Court.


        WHEREFORE, the Debtor seeks the entry of an Order authorizing the Debtor to use

Cash Collateral for the purpose of paying ordinary and necessary operating expenses and

granting the Lender adequate protection, scheduling a final hearing in accordance with Federal

Rule of Bankruptcy Procedure 4001 and such other and further relief as may be just and proper.


Dated: New York, New York
       December 20, 2020

                                                       ROBINSON BROG LEINWAND GREENE
                                                       GENOVESE & GLUCK P.C.
                                                       Proposed Attorneys for the Debtor
                                                       and Debtor-in -Possession
                                                       875 Third Avenue, 9th Floor
                                                       New York, New York 10022
                                                       (212) 603 6300


                                                       By: /s/ Fred B. Ringel
                                                         Fred B. Ringel, Esq.
                                                       .




{01082580.DOCX;5 }                                 9
20-23281-rdd   Doc 5   Filed 12/20/20 Entered 12/20/20 18:33:59   Main Document
                                    Pg 10 of 11




                       Exhibit A
     20-23281-rdd                Doc 5   Filed 12/20/20 Entered 12/20/20 18:33:59                                          Main Document
                                                      Pg 11 of 11

                                                      The Tillary Hotel Brooklyn
                                                        85 Flatbush RHO Hotel LLC
                                                  13 week budget - Cash Collateral Motion

                                                                                          Projected
                                                Dec-20                     Jan-21                           Feb-21                     Mar-21
                                          PTD              %         PTD            %                 PTD              %         PTD            %

Number of Rooms                                174                       174                              174                        174
Days                                            31                        31                               28                         31
Available Rooms                              5,394                     5,394                            4,872                      5,394
Occupied Rooms                                 800                       800                              800                        800
Occupancy Percent                           25.00%                    20.00%                           15.00%                     15.00%
Average Daily Rate                         $130.12                   $130.12                          $130.12                    $130.12
RevPAR                                      $32.53                    $26.02                           $19.52                     $19.52

Revenue
  Rooms                                    $87,733       100.00%    $140,373    100.00%               $95,092    100.00%        $105,280    100.00%
  Food & Beverage                               $0        0.00%           $0     0.00%                     $0     0.00%               $0     0.00%
  Rental & Other Income                         $0        0.00%           $0     0.00%                     $0     0.00%               $0     0.00%
Gross Revenue                              $87,733       100.00%    $140,373    100.00%               $95,092    100.00%        $105,280    100.00%

Department Expenses
  Rooms                                    $33,181       37.82%      $53,090    37.82%                $35,964        37.82%      $39,818    37.82%
  Food & Beverage                               $0        0.00%           $0     0.00%                     $0         0.00%           $0     0.00%
Total Departmental Expenses                $33,181       37.82%      $53,090    37.82%                $35,964        37.82%      $39,818    37.82%

Profit
  Rooms                                    $54,552       62.18%      $87,283    62.18%                $59,127        62.18%      $65,463    62.18%
  Food & Beverage                               $0        0.00%           $0     0.00%                     $0         0.00%           $0     0.00%
  Rentals & Other Income                        $0        0.00%           $0     0.00%                     $0         0.00%           $0     0.00%
Gross Operated Income                      $54,552       62.18%      $87,283    62.18%                $59,127        62.18%      $65,463    62.18%

Undistributed Expenses
  Administrative and General               $17,440       19.88%      $27,903    19.88%                $18,902        19.88%      $20,927    19.88%
  Information & Telecom                     $5,165        5.89%       $8,263     5.89%                 $5,598         5.89%       $6,198     5.89%
  Sales & Marketing                         $4,730        5.39%       $7,568     5.39%                 $5,126         5.39%       $5,676     5.39%
  Property Operations & Maintenance        $10,092       11.50%      $16,147    11.50%                $10,938        11.50%      $12,110    11.50%
  Utility Costs                             $7,200        8.21%      $11,519     8.21%                 $7,804         8.21%       $8,640     8.21%
Total Undistributed Expenses               $44,625       50.86%      $71,400    50.86%                $48,368        50.86%      $53,550    50.86%

Gross Operating Profit                      $9,927       11.31%      $15,883    11.31%                $10,759        11.31%      $11,912    11.31%

  Independent Director Fee                      $0       0.00%            $0    0.00%                  $3,500        3.68%            $0    0.00%
  Bankruptcy Management Fee                 $5,000       5.70%        $5,000    3.56%                  $5,000        5.26%        $5,000    4.75%
Income Before Fixed Charges                 $4,927       5.62%       $10,883    7.75%                  $5,759        6.06%        $6,912    6.57%

Fixed Charges
  Rent                                          $0        0.00%           $0     0.00%                     $0         0.00%           $0     0.00%
  Property & Other Taxes                        $0        0.00%           $0     0.00%                     $0         0.00%           $0     0.00%
  Total Insurance                          $16,631       18.96%      $16,631    11.85%                $16,631        17.49%      $16,631    15.80%
  Other Non-Operating Expense                   $0        0.00%           $0     0.00%                     $0         0.00%           $0     0.00%
Total Fixed Charges                        $16,631       18.96%      $16,631    11.85%                $16,631        17.49%      $16,631    15.80%

EBITDA                                    ($11,704)      -13.34%     ($5,748)   -4.09%            ($10,872)      -11.43%         ($9,719)   -9.23%
